Citation Nr: 0426630	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-12 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a cervical spine 
disorder.  

3.  Entitlement to service connection for a left ankle 
disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
May 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 and January 2003 rating 
decisions of the Buffalo, New York, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for a low back disorder, neck or cervical 
disorder, and left ankle disorder.  The notice of the 
disagreement (NOD) for the low back and neck disorders was 
received in December 2002.  The NOD for the left ankle 
disorder was received in January 2003.  The statement of the 
case (SOC) for the low back and neck disorders was issued in 
March 2003.  The statement of the case SOC for the left ankle 
disorder was issued in April 2003.  The substantive appeal 
(VA Form 9) for the low back and neck disorders was received 
in April 2003.  For the left ankle disorder, the VA Form 9 
was received in May 2003.  In April 2004, the veteran 
testified at a Travel Board hearing before the undersigned in 
Buffalo, New York.  A transcript of that hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for  low back, cervical 
spine, and left ankle disorders based upon service 
incurrence.  The veteran maintains that he incurred these 
disabilities as a result of a motor vehicle accident in 
service where he was pinned beneath the vehicle and he also 
contends that the disabilities continue to this date.  

A review of the record reveals that the veteran's service 
medical records include reference to the back, ankle and neck 
during the course of the veteran's treatment following an 
automobile accident.  (He is already service connected for 
left knee, left hip, pelvis and right clavicle disabilities.)  
Most recently, the veteran was seen in March 2001 at the VA 
outpatient treatment clinic.  The examiner indicated that the 
veteran had osteoarthritis, but stated that it was unclear 
whether it was due to service or age related.  It was 
indicated that the veteran would be re-X rayed, and his old 
studies would be obtained.  The X-rays were performed a few 
days later, and showed degenerative changes in all of these 
areas.  However, an opinion regarding any link between 
service and current disability was not obtained.   

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4).

An examination and opinion as to whether any current 
disability may be related to the in-service complaints does 
not appear to have been accomplished.  In the Board's view, 
under the circumstances of this case, the duty to assist the 
veteran includes obtaining such an opinion.  

This case is remanded for the following:  

1.  Ensure that all notice and development 
requirements are accomplished.  The veteran 
should be informed about any information and 
evidence not of record that is necessary to 
substantiate the claims; the information and 
evidence that VA will seek to provide; the 
information and evidence she is expected to 
provide; and he should be requested to provide 
copies of any evidence in his possession that 
pertains to the claims not currently of 
record.   

2.  The veteran should be scheduled for a VA 
examination of his low back, neck, and left 
ankle to determine the nature and etiology of 
any current disability.  Any indicated tests 
or consultations should be accomplished.  The 
examiner should offer an opinion as to whether 
it is likely, unlikely or at least as likely 
as not whether any disability of the 
aforementioned areas is/are related to the 
motor vehicle accident the veteran was 
involved in during service, and if that is 
unlikely, whether any current disability of 
the low back, neck or left ankle has been made 
worse due to any currently service connected 
disability of the left knee, left hip, pelvis 
and/or right clavicle.  A rationale for any 
opinion provided should be included in the 
report.  The claims file should be provided to 
the examiner prior to the examination.  

3.  The claims should then be re-
adjudicated, and if any benefit sought on 
appeal remains denied, the veteran should 
be furnished a supplemental statement of 
the case.  After an appropriate period of 
time to respond, the case should then be 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




